Citation Nr: 0737224	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
pterygium, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2006, the veteran requested a hearing before a 
member of the Board.  A hearing to be held in Washington, DC. 
was subsequently scheduled.  In June 2007, the veteran 
requested a hearing before a member of the Board at a local 
VA office rather than in Washington DC.  In July 2007, the 
Board remanded this matter to the RO via the Appeals 
Management Center (AMC) in Washington DC, to schedule the 
veteran for the requested hearing.  

In September 2007, the RO notified the veteran of a hearing 
scheduled in the following month at the local RO.  The 
veteran withdrew his request for the hearing in a written 
statement dated in October 2007.  As the Remand has been 
complied with, the matter has properly been returned to the 
Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the veteran did not testify at a hearing scheduled in 
October 2007, prior to that hearing he asserted that his 
disability of the right eye had increased in severity and 
that some sort of scar was re-emerging.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Because the veteran has asserted that his vision has 
deteriorated due to re-emergence of scarring, and the last 
examination was conducted two years ago, in November 2005, 
the Board requires that the veteran be afforded a 
contemporaneous examination so that the record will 
accurately reflect the current severity of his pterygium, 
right eye, as well as any residuals.  

Additionally, on remand the veteran should be sent a notice 
letter; fully compliant with the requirements of the Veterans 
Claims Assistance Act (VCAA), including those requirements as 
explained in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in compliance with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination of his eyes.  The veteran's 
claims folder and a copy of this Remand 
must be provided to the examiner.  The 
examiner is asked to review the claims 
folder and to annotate the examination 
report as to whether the claims folder was 
reviewed.  

The examiner is asked to determine the 
veteran's visual acuity and state any 
vision disorders suffered by the veteran.  
The examiner is specifically asked to 
render an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any of the 
veteran's current vision deficiencies are 
the result of his right eye pterygium, 
including scarring of his right eye due to 
pterygium or as a result of surgical 
removal of pterygium.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  
The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record.  

3.  After ensuring proper completion of 
this development, the RO should 
readjudicate the increased rating issue on 
appeal, considering any new evidence 
secured in the claims folder since the 
April 2006 Supplemental Statement of the 
Case (SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative an SSOC and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

